Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on March 18, 2021. Claims 1-19 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ufkes (Pub. No.: 2018/0193501) in view of Hussein et al. (Pub. No.: US 2020/0147249); hereinafter referred to as “Hussein”.
Regarding Claim 1, Ufkes teaches, in Figures 1-2, a system comprising: a luminaire (100) including, a housing (102), and a light emitting element (104) supported on the housing, the light emitting element in electrical communication with a power source (via CTL RELAY); and an input/output 
Ufkes teaches an activity detector (118), [0023]). Ufkes does not explicitly teach the activity detector is a camera having a lens. Hussein, in the same field of endeavor, teaches (Figures 1-2) a disinfectant system comprising a luminaire (145) and an activity sensor (106) that includes a camera ([0024]). Cameras inherently have a lens. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Ufkes to use a camera as the input/output activity detector, since it is well known in the art to use cameras for activity detection.
Regarding Claim 2, Ufkes teaches, in Figure 1, the system of claim 1, wherein the luminaire includes a plurality of light emitting elements (104), wherein the input/output device (118) is supported on the housing in a location between at least two light emitting elements.
Regarding Claim 3, Ufkes teaches, in Figure 1, the system of claim 1, further comprising a controller (112) in communication with the input/output device, the controller including an electronic processor and memory, the controller configured to initiate a control operation based on information provided by the input/output device ([0028]; “…occupant sensor 118 may be operably engaged with controller 112 to disengage emitter 106 when an occupant is detected in a room.”).
Regarding Claim 4, Ufkes teaches, in Figure 1, the system of claim 1, wherein the input/output device detects an amount of interaction in the area proximate the luminaire, wherein the control operation includes initiating an antimicrobial action based on the detected interaction in the area proximate the luminaire ([0026]).
Regarding Claim 6, Ufkes teaches, in Figure 1, the system of claim 1, wherein the input/output device includes a light sensor ([0027], “…visible or infrared-based light sensors.).
Regarding Claim 7, Ufkes, in view of Hussein, teaches the system of claim 1, an input/output device (104) includes an infrared light emitter ([0024]).
Regarding Claim 9, Ufkes teaches an input/output device (118), [0023]). Ufkes does not teach wherein the input/output device includes a microphone. Hussein, in the same field of endeavor, teaches (Figures 1-2) a disinfectant system comprising a luminaire (145) and an input/output device (105) that includes a microphone ([0020]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Ufkes to use a microphone as the input/output devices, since it is well known in the art to use microphones for activity detection.
Regarding Claim 10, Ufkes teaches the system of claim 1, wherein the luminaire is a light fixture supported on a ceiling surface. Ufkes does not explicitly teach the luminaire is a recessed light fixture. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the luminaire taught by Ufkes by making it a recessed luminaire, since the type of ceiling fixture is a mere matter of design choice and dependent on the installation environment.
Regarding Claim 11, Ufkes teaches, in Figure 2, wherein the luminaire (100) is a linear light fixture.
Regarding Claim 12, Ufkes teaches, in Figures 1-2, a system comprising: a luminaire (100) including, a housing (102), and a light emitting element (104) supported on the housing, the light emitting element in electrical communication with a power source (via CTL RELAY); and an input/output device (118) supported on the housing and configured to detect activity in an area proximate the luminaire ([0023]). 
Ufkes teaches an input/output device (118), [0023]). Ufkes does not explicitly teach the input/output device includes a  microphone and a camera having a lens. Hussein, in the same field of endeavor, teaches (Figures 1-2) a disinfectant system comprising a luminaire (145) and an input/output device (105) that includes a microphone ([0020]) and an input/output device (106) that a includes a camera ([0024]). Cameras inherently have a lens. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Ufkes to use a camera and 
Regarding Claim 13, Ufkes teaches, in Figure 1, the light fixture of claim 12, wherein the luminaire includes a plurality of light emitting elements (104), wherein the input/output device (118) is supported on the housing in a location between at least two light emitting elements.
Regarding Claim 14, Ufkes teaches, in Figure 1, the light fixture assembly of claim 12, wherein the input/output device is configured to transmit a signal regarding detected activity in the area proximate the luminaire to a computer (112) including a processor ([0028], “…occupant sensor 118 may be operably engaged with controller 112 to disengage emitter 106 when an occupant is detected in a room.”).
Regarding Claim 15, Ufkes teaches, in Figure 1, the light fixture assembly of claim 12, wherein the input/output device includes a light sensor ([0027], “…visible or infrared-based light sensors.).
Regarding Claim 16, Ufkes, in view of Hussein, teaches the system of claim 12, an input/output device (104) includes an infrared light emitter ([0024]).
Regarding Claim 18, Ufkes teaches the light fixture of claim 12, wherein the luminaire is a light fixture supported on a ceiling surface. Ufkes does not explicitly teach the luminaire is a recessed light fixture. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the luminaire taught by Ufkes by making it a recessed luminaire, since the type of ceiling fixture is a mere matter of design choice and dependent on the installation environment.
Regarding Claim 19, Ufkes teaches, in Figure 2, the light fixture assembly of claim 12, wherein the luminaire (100) is a linear light fixture.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ufkes (Pub. No.: 2018/0193501) in view of Hussein et al. (Pub. No.: US 2020/0147249); hereinafter referred to as “Hussein”, further in view of Harris et al. (Pub. No.: US 2015/0195883); hereinafter referred to as “Harris”.
Regarding Claim 8, Ufkes teaches an input/output device (118), [0023]). Ufkes, in view of Hussein, does not teach wherein the input/output device includes a speaker. Harris, in the same field of endeavor, teaches (Figures 1-2) a lighting system comprising a luminaire and an input/output device that includes a speaker ([0083]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Ufkes to include a speaker as an input/output devices, to provide sound communication in the room where the system is installed.
Regarding Claim 17, Ufkes teaches an input/output device (118), [0023]). Ufkes, in view of Hussein, does not teach wherein the input/output device includes a speaker. Harris, in the same field of endeavor, teaches (Figures 1-2) a lighting system comprising a luminaire and an input/output device that includes a speaker ([0083]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Ufkes to include a speaker as an input/output devices, to provide sound communication in the room where the system is installed.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the cited prior art of record does not teach or fairly suggest a system wherein, along with the other claimed features, a processor receives the information and generates a map of the area proximate the luminaire with variations in the amount of interaction represented by different colors.

Response to Arguments
Applicant’s arguments, filed on March 18, 2021, with respect to the rejection(s) of claim(s) 1 and 12 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ufkes in view of Hussein et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896